Case 1:17-cv-01657-SAG Document 123-25 Filed 04/09/21 Page 1 of 2

EXHIBIT 23
Case 1:17-cv-01657-SAG Document 123-25 Filed 04/09/21 Page 2 of 2

From: Ford, Niles <Niles.Ford@baltimorecity.gov> on behalf of Ford, Niles <niles.ford@baltimorecity.gov>
Sent: Friday, April 24, 2015 7:36 AM EDT

To: Robinson, StephanieJ <StephanieJ.Robinson@baltimorecity.gov>

CC: Segal, Jeffrey R. <Jeffrey. Segal@baltimorecity.gov>

Subject: Update

Good morning Stephanie,

The Fire Department is in the process of developing an Incident Action Plan (IAP) for next two days, but to really focus on Saturday. Generally speaking
we are going to bulk up staffing and units specifically in the area of City Halt and the Box alarm associated with the PD's western precinct. We also have
reached out through mutual over last night and this morning to have access to some of our neighboring agencies resources.

The JAP is a written living document that the Incident Commander for Fire can adapt to our needs to mitigate issues in the city. Chief Segal is our Incident
Management System (IMS) guru and he will lead in the fundamental structure of the system.

We will keep you up to speed as we move forward with this process.
Chief Ford

Sent from my iPad
